

116 S3561 IS: Emergency Telework Act of 2020
U.S. Senate
2020-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3561IN THE SENATE OF THE UNITED STATESMarch 22, 2020Mr. Van Hollen (for himself, Mr. Lankford, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require Federal agencies to permit employees to telework full-time during the public health emergency relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Emergency Telework Act of 2020.2.Telework(a)DefinitionsIn this section—(1)the term agency means each authority of the executive, legislative, or judicial branch of the Government of the United States; (2)the term covered period means the period in which the public health emergency declared by the Secretary of Health and Human Services on January 31, 2020, under section 319 of the Public Health Service Act (42 U.S.C. 247d) is initially in effect; (3)the term Director means the Director of the Office of Personnel Management;(4)the term eligible employee means an employee who— (A)the head of the agency employing the employee has determined is eligible to telework; and(B)has not been officially disciplined for—(i)being absent without permission for more than 5 days in any calendar year; or (ii)viewing, downloading, or exchanging pornography, including child pornography, on a Federal Government computer or while performing official Federal Government duties; (5)the term employee means an employee of an agency; (6)the term Secretary means the Secretary of Health and Human Services; and(7)the term telework has the meaning given the term in section 6501 of title 5, United States Code.(b)Requirements(1)During covered periodNotwithstanding any provision of chapter 65 of title 5, United States Code, the head of each agency shall—(A)permit eligible employees with respect to the agency to telework on a full-time basis during the covered period; and(B)evaluate whether the agency head should, with respect to employees of the agency for whom the agency head has not made a determination described in subsection (a)(4)(A), make such a determination.(2)During renewal(A)In generalIf the covered period is renewed, the requirements under paragraph (1) shall remain in effect during that renewal if the Secretary, in coordination with the Director, determines that those requirements would reduce the risk of community spread with respect to COVID–19.(B)Requirements not continuedIf, under subparagraph (A), the Secretary, in coordination with the Director, determines that the requirements under paragraph (1) shall not remain in effect during a renewal of the covered period, the head of each agency shall—(i)permit eligible employees with respect to the agency who are at high-risk with respect to the public health emergency described in subsection (a)(2) (as determined according to guidance issued by the Centers for Disease Control and Prevention) to telework on a full-time basis during that renewal; (ii)during that renewal, permit full-time telework for eligible employees with respect to the agency, the work sites of whom are in areas in which the maximum use of telework would reduce the risk of community spread with respect to COVID–19, as determined by the Secretary, in coordination with the Director; and(iii)evaluate whether employees of the agency with respect to whom the agency head has not made a determination described in subsection (a)(4)(A), but who otherwise are described in clauses (i) and (ii), may become eligible employees during that renewal.(3)WaiverThe head of an agency may waive the requirements of any provision of paragraph (1) or (2) that applies with respect to an employee of the agency if the agency head determines that there is a compelling reason for the waiver that relates to the effective operation of the Federal Government.(4)Plan for future outbreaksNot later than 1 year after the date of enactment of this Act, the Director, in coordination with the Secretary, shall establish a policy— (A)to maximize the use of telework by the Federal workforce during a period in which there is in effect a public health emergency that the Secretary of Human Services declares under section 319 of the Public Health Service Act (42 U.S.C. 247d) on a date that is after the date of enactment of this Act with respect to an outbreak of an infectious disease; and(B)that shall be designed to be implemented before implementing any continuity of operations plan with respect to any outbreak described in subparagraph (A).